 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    RICHARD L. MITCHELL,                                     Case No. 2:18-cv-00646-RFB-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      LAS VEGAS METROPOLITAN POLICE
10    DEPARTMEN.,
                            Defendant.
11

12          This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel (ECF
13   No. 9), filed on April 10, 2019.
14          On January 24, 2019, the Court granted Plaintiff’s application for leave to proceed in forma
15   pauperis and dismissed Plaintiff’s complaint with lead to amend. See ECF No. 4. On March 1,
16   2019, Plaintiff requested an extension of time to file his amended complaint and on March 4, 2019,
17   the Court granted Plaintiff’s request. See ECF Nos. 6,7. The Court instructed Plaintiff to file his
18   amended complaint no later than March 30, 2019.
19          Plaintiff requests appointment of counsel.         There is no constitutional right to the
20   appointment of counsel in civil cases. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 269
21   (9th Cir. 1982). In determining whether counsel should be appointed, the court has discretion to
22   consider three relevant factors: (1) the plaintiff’s financial resources; (2) the efforts made by the
23   plaintiff to secure counsel; (3) the meritoriousness of the plaintiff’s claim; and (4) the ability of
24   the petitioner to articulate his claims pro se in light of the complexity of the legal issues involved.
25   Id. Plaintiff has not presented sufficient evidence to persuade this Court to appoint counsel to
26   represent her. The Court, however, finds good cause to grant Plaintiff an extension of time to file
27   an amended complaint. Plaintiff shall file his amended complaint no later than May 17, 2019.
28   Accordingly,
                                                           1
 1          IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

 2   No. 9) is denied without prejudice.

 3          IT IS FURTHER ORDERED that Plaintiff shall filed his amended complaint no later

 4   than May 17, 2019.

 5          Dated this 19th day of April, 2019.

 6

 7
                                                      GEORGE FOLEY, JR.
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
